Citation Nr: 1237086	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  10-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for epidermal inclusion cyst of the forehead, claimed as tumor on the head.

4.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The appellant had active duty training with the Army National Guard from October 1980 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In December 2010, the appellant testified at a videoconference hearing before an Acting Veterans Law Judge.  A transcript of the hearing is of record.  

These matters were previously before the Board in March 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the appellant testified at a videoconference hearing before an Acting Veterans Law Judge, who is no longer employed by the Board.  Because that Acting Veterans Law Judge is no longer at the Board, the appellant is entitled to another hearing. See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In September 2012, the Board contacted the appellant and offered him the opportunity, if he wished, to testify at another hearing before another Veterans Law Judge who would decide his appeal.  The appellant responded in September 2012 that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  As such, this case must be remanded to the RO to arrange for a Travel Board hearing at the RO.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the North Little Rock, Arkansas RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


